DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 Notice of Amendment
	In response to the amendments filed February 26, 2021, amended claims 1, 4 and 7-11 and canceled claims 6 and 12-17 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4, 8-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,547,721 to Higuma et al. in view of U.S. Patent Application Publication No. 2002/0128535 to Kikuchi et al.  
In regard to claim 1, Higuma et al. disclose a lens 36/101 for a distal end of an optical channel of an endoscope shaft, comprising: an outer side; an inner side; and a circumferential surface connecting the outer side and the inner side, wherein a light absorbing coating 65 is applied to the circumferential surface, and wherein a solderable layer 64 is applied to the light absorbing coating in the area of the circumferential surface such that the lens can be soldered in the distal end so that the distal end is sealed (See Figs. 5a-b, 6 and Col. 10, Lines 16-62), and wherein the circumferential surface has a matte structure (See Figs. 16-17 and Col. 21, Lines 14-24).  Higuma et al. teach that it is desirable to provide a matte surface to the lens surface to promote low reflectance (see Col. 10, Lines 49-62) but are silent with respect to wherein the light absorbing coating is also applied to an annular area of the inner side of the lens that is oriented parallel to the outer side and which also has a matte structure.  Kikuchi et al. teach of an analogous lens for an endoscope wherein a doughnut-shaped black surface treatment (i.e. black chromium plating) may be performed on a surface 55 of lens 41 (See Fig. 6 and paragraph 0201).  The doughnut-shaped surface is provided to form an area of low-reflectance (see paragraph 0089).  It is also noted, Kikuchi et al. teach of providing a black surface treatment or irregular 
In regard to claim 2, Higuma et al. disclose a lens, wherein the light-absorbing coating is a metallic coating (See Col. 10, Lines 16-62).
In regard to claim 4, Higuma et al. disclose a lens, wherein the inner side comprises a concavely curved portion (See Figs. 16-17 and Col. 8, Lines 36-37 and Col. 20, Line 8 - Line 23 and/or Fig. 6 of Kikuchi et al.).
In regard to claim 8, Higuma et al. disclose a lens, wherein the light absorbing coating comprises chromium (See Col. 10, Lines 16-62 and paragraph 0086 of Kikuchi et al.).
In regard to claim 9, Higuma et al., as modified by Kikuchi et al., disclose a lens, wherein the area of the light-absorbing coating formed on the circumferential surface forms, in a cross-sectional view, an angle which lies in the range of from 80° to 100° with a portion of the light absorbing coating formed on the area of the annular area of the inner side (See Figs. 16-17 and Col. 21, Lines 14-24).
In regard to claim 10, Higuma et al., as modified by Kikuchi et al., disclose a lens, wherein a portion of the light-absorbing coating formed on the annular area of the inner side is annular when seen in a direction normal to the inner side (See Figs. 16-17 and Col. 21, Lines 14-24).
In regard to claim 11, Higuma et al. disclose a lens, wherein the solderable layer comprises gold (See Col. 10, Lines 16-62 and Col. 11, Lines 42-49).
In regard to claim 18, Higuma et al. disclose an endoscope, comprising: an endoscope shaft 2, comprising an optical channel including a distal end; and a lens according to claim 1, wherein the lens 36/101 is soldered in the distal end via the solderable layer 64 such that the distal end is sealed (See Figs. 1,5a-b, 6, 16-17 and Col. 10, Lines 16-62).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,547,721 to Higuma et al. in view of U.S. Patent Application Publication No. 2002/0128535 to Kikuchi et al. in further view of JP 2003/230534 to Higuma.
In regard to claim 7, Higuma et al. and Kikuchi et al. disclose a lens wherein a solderable layer 64 is applied to the light-absorbing coating in the area of the circumferential surface such that the lens can be soldered in the distal end so that the distal end is sealed (See rejections above). However, Higuma et al. are silent with respect to the solderable layer also applied to the annular area of the inner side.   Higuma teaches of an analogous endoscopic device wherein the distal lens 23 of an endoscope is secured at a distal end of an optical channel of an endoscope shaft via a solderable layer 28 which covers both the circumferential surface of the lens as well as the area of the base end side (i.e. inner side) of the lens connected to the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-11 and 18 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
5/10/2021